Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered. Applicant’s amendment to claims 1 and 48, and the new independent claim 76 overcome the teachings of May and Harbers. Furthermore, the new art of Paolini US20170142809 does not disclose the new claimed limitations.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 8/16/2021 and 8/18/2021 have been considered by the examiner.
Allowable Subject Matter
Claim(s) 1, 3, 8, 11, 13-17, 48, 51, 53-56, and 75-76 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, May, Harbers, and Paolini, alone or in combination, do not disclose the following claim limitations:
“wherein the control system is programmed for controlling transmission of a variable power input to the first visible-light source for modulating a first intensity of the first beam of the first visible-light emissions, and wherein the control system is further programmed for controlling transmission of another variable power input to the second visible-light source for modulating a second intensity of the second beam of the second visible light emissions, and 
wherein the control system is programmed for emulating a progression of ambient sunlight by causing a progression of an overall intensity of the first and second visible-light emissions from being in the first beam direction to being in the second beam direction, by initially modulating the first intensity of the first beam to be substantially greater than the second intensity of the second beam and by then progressively modulating the second intensity of the second beam to become substantially greater than the first intensity of the first beam.”, in combination with remaining limitations of claim 1; (claim(s) 3, 8, 11, 13-17, and 75 is/are allowed as depending therefrom).
“the second visible-light source being positioned for directing a second beam of second visible-light emissions from the second plurality of semiconductor light-emitting devices in a second beam direction being spaced apart from the first beam direction; and
emulating a progression of ambient sunlight by causing a progression of an overall intensity of the first and second visible-light emissions from being in the first beam direction to being in the second beam direction, by initially modulating the first intensity of the first beam to be substantially greater than the a-second intensity of the second beam and by then progressively modulating the second intensity of the second beam to become substantially greater than the first intensity of the first beam.”, in combination with remaining limitations of claim 48; (claim(s) 51 and 53-56 is/are allowed as depending therefrom).
“wherein the control system is programmed for controlling transmission of a variable power input to the first visible-light source for modulating a first intensity of the first beam of the first visible-light emissions, and 
wherein the control system is further programmed for -20-Docket No.: ESL17001CIP1 Serial No.: 16/393,518 controlling transmission of another variable power input to the second visible-light source for modulating a second intensity of the second beam of the second visible light emissions, and wherein the control system is programmed for emulating a progression of ambient sunlight by causing a progression of an overall intensity of the first and second visible-light emissions from being in the first beam direction to being in the second beam direction, by initially modulating the first intensity of the first beam to be substantially greater than the second intensity of the second beam and by then progressively modulating the second intensity of the second beam to become substantially greater than the first intensity of the first beam.”, in combination with remaining limitations of claim 76.

Closest Prior Art:
Paolini US20170142809 shows lighting that reproduces or approximates the path of solar illumination from dawn to dusk may include spatial, spectral, directional, collimation, and intensity variations that slowly evolve over the course of a day. However, Paolini does not teach the change in the first and second intensities in the first and second beam directions in order to emulate the movement of the sun.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844